Citation Nr: 1614421	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a bilateral leg disability other than pes planus.

ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1980 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in May 2015.  The Board remanded the claims to provide the Veteran with a VA examination in connection with his bilateral leg claim and to provide the Veteran notice of a July 2014 deferred rating.  

The issue of entitlement to service connection for a bilateral leg disability other than pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

The Veteran's tinnitus is related to his active service.

The Veteran's bilateral pes planus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Tinnitus

The Veteran claims that his tinnitus is related to noise exposure during service or his already service-connected hearing loss.  The Veteran received a VA audiologic examination in August 2007 for a prior hearing loss claim.  In this examination, the examiner noted that tinnitus was not present.

The Veteran received another VA examination in May 2011 in connection with the tinnitus claim.  The examiner opined that the Veteran's tinnitus was less likely due to noise exposure in the military because it was not present during the time of the August 2007 examination.  Significantly, the May 2011 VA examiner noted that the Veteran stated that his tinnitus began in the 1980s, which would be during service.  The Veteran further reported it began when firing a Vulcan Gatling gun in service.  The Veteran's DD 214 confirms that he was a "Vulcan crewmember," which would be consistent with noise exposure.  Thus, the May 2011 opinion is not entirely persuasive as it is based on a history that appears to be inaccurate.

Furthermore, the Veteran submitted a private medical opinion in October 2013.  In this letter, a physician stated that the Veteran's tinnitus is "directly secondary" to his sensorineural hearing loss and that the physician had been involved in its management over the years.

Here, in-service noise exposure is established and the Veteran is already service-connected for hearing loss.  The Veteran is competent to report that his present tinnitus has existed since service and the one notation in the 2007 VA examination, was primarily focused on hearing loss and not tinnitus, does not sufficiently undermine his credibility.  Additionally, the Veteran has submitted medical evidence linking his tinnitus to his hearing loss and/or his service.  Therefore, when resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus is related to his active service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for tinnitus is warranted.

Bilateral pes planus

The Veteran received a VA examination for his feet in August 2015.  In the examination the report, the examiner noted that the Veteran presently is diagnosed with bilateral pes planus with degenerative arthritis.  Thus, he has a present disability.  The examiner further noted the Veteran had complained of bilateral plantar foot pain for many years, first noted in the early 1980s.  The Veteran was seen on several occasions for foot pain after airborne jumps during his active service.  Although the VA examiner acknowledged that there was a "dearth of evidence to support chronicity," the Veteran's particular military experience was "certainly sufficient" to account for the symptoms the Veteran's has reported and for the radiologic changes observed.  Consequently, the VA examiner opined that the repetitive trauma experienced by the Veteran during his service caused the Veteran's bilateral pes planus.

The claim has been characterized as on for a bilateral leg disability generally.  However, the Board finds that when the claim is viewed broadly, it encompasses a bilateral foot claim as that is part of the leg and the etiology is due to the same contention as the other parts of the leg.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Veteran's in-service jumps and the August 2015 VA examiner's opinion, the Board finds that the Veteran's bilateral pes planus is related to his active service, particularly when resolving the benefit of the doubt in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, based on the evidence of record, the Board finds service connection for pes planus warranted on the facts found.  


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral pes planus is granted.


REMAND

Bilateral Leg Disability

The Veteran reports that his bilateral leg disability began in service.  See January 2011 statement.  Similarly, the Veteran's wife reports that he was injured in a night jump in 1984.  See January 2011 letter from Veteran's wife.  Furthermore, an individual who served with the Veteran reports that, in April of 1984, the Veteran was injured during a night jump and was transported to and received treatment from Womack Army Medical Center.  See October 2010 letter.  These treatment records have not been associated with a claims file, and should be obtained on remand. 

If and when the new records are obtained, an addendum opinion should be sought to determine whether it is at least as likely as not that any bilateral leg disability (other than pes planus) had its onset during service, or is otherwise related to, service.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete service treatment records not already of record, to specifically include any records from Womack Army Medical Center, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Thereafter, obtain an addendum opinion from an appropriate professional in connection with the claim.  The entire claims file should be reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral leg disability (other than pes planus) had its onset during service, or is otherwise related to, service, including from airborne jumps.

A complete rationale or explanation should be provided for each opinion reached.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


